Exhibit 10.3

 

EXECUTIVE RETENTION AGREEMENT

 

This Executive Retention Agreement dated as of
                                          , 2011 (this “Agreement”) is made and
entered into by and between the Company (defined below), and [Name]
(“Executive”).

 

RECITALS

 

WHEREAS, Executive is an executive of Petrohawk Energy Corporation (the
“Company”); and

 

WHEREAS, concurrently herewith, BHP Billiton Petroleum (North America) Inc.,
North America Holdings II Inc., a wholly owned subsidiary of BHP Billiton
Petroleum (North America) Inc., and the Company are entering into an Agreement
and Plan of Merger (the “Merger Agreement”), pursuant to which, among other
things, (i) North America Holdings II Inc. will commence an Offer to purchase
the Shares of the Company, and (ii) after the acquisition of Shares pursuant to
the Offer (the “Acquisition”), North America Holdings II Inc. shall merge with
and into the Company, with the Company being the surviving corporation (the
“Merger”).  As a result of the Merger, the separate corporate existence of North
America Holdings II Inc. shall cease and the Company shall continue as the
surviving corporation of the Merger; and

 

WHEREAS, BHP Billiton Petroleum (North America) Inc., Company, and Executive
desire for Executive to continue to serve as an executive of the Company
following the Acquisition; and

 

WHEREAS, Executive and the Company are parties to an existing employment
agreement (the “Pre-Acquisition Employment Agreement”), and the termination of
the Pre-Acquisition Employment Agreement and execution of this Agreement by
Executive are an inducement to BHP Billiton Petroleum (North America) Inc.’s
willingness to enter into the Merger Agreement; accordingly, Executive agrees
that, upon becoming effective, this Agreement supersedes and replaces the
Pre-Acquisition Employment Agreement, which will be terminated as of this
Agreement’s effectiveness.

 

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements contained herein and the benefits to be received by the parties under
the terms of the Agreement, the parties hereto, intending to be legally bound,
hereby agree as follows:

 

1.                                       Effective Date.  This Agreement shall
be effective as of the Acceptance Time as defined in the Merger Agreement (the
“Effective Date”).  This Agreement will terminate immediately without any action
of either party hereto and will not take effect if the Merger

 

--------------------------------------------------------------------------------


 

Agreement terminates prior to the Acceptance Time.  Except for those provisions
which are specifically identified as surviving the Term of the Agreement, the
Agreement shall be in effect from the Effective Date until one hundred eighty
(180) days immediately following the Effective Date (the “Term”), unless earlier
terminated pursuant to the terms of this Agreement.  Notwithstanding the
foregoing, the Company retains the right to terminate Executive’s employment and
this Agreement at any time for any reason, subject to the terms of this
Agreement.

 

2.                                       Definitions.  Capitalized terms used
but not defined in this Agreement and defined in the Merger Agreement have the
respective meanings ascribed to them in the Merger Agreement.

 

3.                                       Services.  Executive shall continue as
an employee of the Company and provide such similar services as Executive
provided to the Company prior to the Acquisition, or such other services as may
reasonably be directed by the board of directors and/or the President of the
Company.

 

4.                                       Base Salary.  During the Term, the
Company shall provide Executive a base salary at an annual rate that is at least
equal to Executive’s base salary then in effect immediately prior to the
Acquisition (“Base Salary”), to be paid at such intervals as may be established
by the Company for payment of its employees under its normal payroll practices. 
Executive’s Base Salary is listed on Schedule 1.  Executive’s Base Salary will
be paid to Executive by bank transfer and will be subject to such deductions as
may be required by law or agreed to by Executive.

 

5.                                       Bonus.  In addition to Executive’s Base
Salary, Executive shall receive an annual bonus payable in respect of calendar
year 2011 and according to the Company bonus payment schedule then in effect for
Executive’s bonuses immediately prior to the Acquisition (the “Annual Bonus”). 
Executive is guaranteed to receive an Annual Bonus in respect of calendar year
2011 (as shown in Schedule 1) equal to at least 100% of Executive’s calendar
year 2010 bonus that was paid to Executive in the first quarter of 2011 pursuant
to the terms of the Pre-Acquisition Employment Agreement (“2010 Bonus”). In
order to receive the Annual Bonus payable in respect of calendar year 2011 (the
“Guaranteed Bonus Amount”), Executive must be employed by the Company as of the
date of payment of the Annual Bonus; provided however, that in the event of any
Qualifying Termination (as defined in Section 8(c)) occurring on or prior to
December 31, 2011, Executive shall be entitled to receive a Prorated Bonus (as
hereinafter defined) in respect of calendar year 2011. For calendar year 2012,
the Company shall pay to Executive a prorated portion of Executive’s 2010 Bonus
(as shown in Schedule 1) (with such proration based on the number of days during
the calendar year in which Executive was employed by the Company or any of its
affiliates, relative to 365 days) (the “Prorated Bonus”).  Executive’s Prorated
Bonus will be payable on, or as soon as reasonably practicable after,
Executive’s date of termination of employment with the Company.  Executive’s
Annual Bonus and Prorated Bonus, if any, will be paid to Executive by bank
transfer and will be subject to such deductions as may be required by law or
agreed to by Executive.

 

2

--------------------------------------------------------------------------------


 

6.                                       401(k), Health and Welfare Benefits. 
During the Term, Executive shall be entitled to continue to participate in the
Petrohawk Energy Corporation 401(k) Plan and the Petrohawk Energy Corporation
Welfare Benefit Plan, subject to the terms, conditions and limitations of the
applicable plans, then in effect immediately prior to the Acquisition.

 

7.                                       Retention Payments.  In consideration
of Executive’s remaining employed by the Company and of Executive’s agreement to
enter into the covenants contained in Section 12 through 15 of this Agreement,
the Company shall provide Executive a retention payment (“Retention Payment”)
equal to two (2) times Executive’s Base Salary as of the Effective Date, payable
on the Effective Date.  In order to receive the Retention Payment, Executive
must be an employee of the Company on the Effective Date.  Moreover, in order to
receive the Retention Payment, Executive must execute a general release and
waiver of claims substantially in a form attached hereto as Exhibit “A,” and any
period for revocation of such release and waiver must have expired, as of the
date of payment of the Retention Payment.  The Retention Payment shall be paid
as soon as administratively practicable after Executive’s execution of the
release and waiver and the expiration of any period for revocation of such
release and waiver; provided, however, that in no event will the Retention
Payment be paid after March 15 of the calendar year immediately following the
calendar year in which occurs the Effective Date.

 

8.                                       Severance Payments.

 

a.                                       In the event of Executive’s termination
for any reason at any time during or after the Term, Executive shall be paid a
lump sum payment of any unpaid portion of Executive’s Base Salary and benefits
accrued through the date Executive’s employment terminates and shall be
reimbursed for any unpaid business expenses pursuant to the Company’s expense
reimbursement policy; and

 

b.                                      In the event of any Qualifying
Termination, as such term is defined below, upon or within the one hundred
eighty (180) day period immediately following the Effective Date:

 

i.                                          Executive shall be paid a lump sum
severance payment on the first day of the seventh month after the Executive’s
“separation from service” (as defined for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended (“Code”)) equal to the sum of the
following: (A) an amount equal to two (2) times the greater of (I) Executive’s
Base Salary in effect as of the date of termination, or (II) Executive’s Base
Salary in effect immediately prior to the Effective Date, plus (B) an amount
equal to two (2) times the greater of (I) the amount of any cash bonus payable
to Executive for the year in which the date of termination falls (provided that
if the Executive’s bonus for such year has not been determined as of the date of
termination, then the amount of the bonus shall be determined as if Executive
earned 100% of the targeted bonus for such year, to the extent such target
exists) or (II) the amount of the cash bonus paid to Executive for services
rendered during the 2010 calendar year; and

 

3

--------------------------------------------------------------------------------


 

ii.                                       for a two (2) year period immediately
following the termination of Executive’s employment with the Company, the
Company shall continue to maintain and pay the premiums for Executive’s medical
and dental benefits for Executive and Executive’s family (limited to members of
Executive’s family who were covered at time of termination) with coverage that
is at least as favorable as the coverage being provided immediately prior to the
termination. If the Company determines in its sole discretion not to continue
coverage under the Company’s insurance plans or if such coverage is not
permitted under the Company’s insurance plans, then the Company will provide
Executive with substantially similar insurance through another carrier or
reimburse Executive for the full cost of obtaining such insurance, which
reimbursement amount shall be paid in full as soon as administratively
practicable after Executive’s furnishing the Company with evidence of the cost
of such insurance, which evidence must be furnished within thirty (30) days of
such cost being paid by Executive. The decision of whether to provide
substantially similar insurance through another carrier or reimburse Executive
for the full cost of obtaining such insurance will be in the Company’s sole
discretion.

 

The foregoing benefits referenced in Section 8(b)(i) and (ii) above are
hereafter referred to as the “Severance Benefits.”  Notwithstanding anything
herein to the contrary, in order to receive the Severance Benefits, Executive
must execute a general release and waiver of claims in a form attached hereto as
Exhibit “A”, and any period for revocation of such release and waiver must have
expired, before the date on which any such Severance Benefit is scheduled to be
paid.  Executive shall also receive any unpaid portion of the Executive’s Base
Salary and benefits accrued through the date of termination, which payment is
not contingent upon Executive’s execution of a release and waiver of claims.

 

c.                                       Definitions.  For purposes of this
Agreement, the following terms shall have the following meanings:

 

i.                                          “Cause” shall mean: (A) the
Executive willfully or knowingly failed to perform his duties in any material
respect as required hereunder (other than any such failure resulting from
Executive’s incapacity due to physical or mental illness or disability) or the
commission by Executive of an act of willful misconduct in any material respect
with respect to the Company; or (B) the engaging by Executive in conduct which
is demonstrably and materially injurious to the Company and/or its subsidiaries
or affiliates; or (C) the willful engaging, or failure to engage, by the
Executive in conduct which is in material violation of any term of this
Agreement or the terms of any of the Company’s written policies and procedures;
or (D) the Executive having been convicted of a felony or having been convicted
of, or entered a plea of nolo contendere to, a crime involving deceit, fraud,
perjury or embezzlement. For purposes of this Section 8(c)(i), no act, or
failure to act, shall be deemed “willful” unless done, or omitted to be done, by
the Executive not in good faith and without reasonable belief that the
Executive’s action or omission was in the best interest of the Company.  The
Company may terminate the Executive’s employment hereunder for Cause, but only
after: (I) giving Executive written notice of the failure or conduct which the
Company believes to constitute Cause; and (II) with respect to (A) through
(C) above, providing the Executive a reasonable opportunity, and in no event
more than thirty (30) days,

 

4

--------------------------------------------------------------------------------


 

to cure such failure or conduct.  In the event the Executive does not cure the
alleged failure or conduct within the time frame provided for such cure by the
Company, the Company shall send Executive written notice specifying the
effective date of the termination of Executive’s employment for Cause hereunder.

 

ii.                                       “Good Reason” shall mean: (A) the
material breach by the Company of any of its obligations hereunder; or (B) a
reduction in the Base Salary and/or Guaranteed Bonus Amount payable to the
Executive; or (C) any material diminution of the Executive’s level of
responsibilities, relative to those held by Executive immediately prior to the
Acquisition; or (D) any occurrence which causes the Executive to have, as
Executive’s principal place of employment, a location other than the
metropolitan area of Houston, Texas.  Executive shall be entitled to terminate
Executive’s employment with the Company under this Agreement upon written notice
to the Company for “Good Reason,” so long as (i) such notice is so provided
within thirty (30) days following the initial existence of the condition giving
rise to a claim of “Good Reason” hereunder and (ii) the Company has not remedied
the condition within thirty (30) days following the Company’s receipt of such
notice.  For the avoidance of doubt, the fact that the Company shall cease to be
a publicly traded corporation in the United States shall not, on its own,
constitute an event giving rise to a claim of “Good Reason” pursuant to clause
(C) of the foregoing definition.

 

iii.                                    “Qualifying Termination” shall mean a
termination of Executive’s employment with the Company and/or any of its
affiliates under any of the following circumstances: (A) by the Company and/or
any of its affiliates without Cause; (B) by Executive for Good Reason; (C) due
to Executive’s death; or (D) upon such date as Executive’s employment terminates
due to Executive becoming entitled to receive benefits under the long-term
disability insurance plan in which Executive participates.

 

d.                                      Provided that Executive’s employment has
not terminated prior to the one hundred eightieth (180th) day immediately
following the Effective Date, the parties agree that Executive’s employment with
the Company shall terminate on the one hundred eightieth (180th) day immediately
following the Effective Date, and Executive shall be entitled to receive the
Severance Benefits.  Notwithstanding anything herein to the contrary, in order
to receive the Severance Benefits, Executive must execute a general release and
waiver of claims substantially in a form attached hereto as Exhibit “A,” and any
period for revocation of such release and waiver must have expired, before the
date on which any such Severance Benefit is scheduled to be paid.  Executive
shall also receive any unpaid portion of the Executive’s Base Salary and
benefits accrued through the date of termination, which payment is not
contingent upon Executive’s execution of a release and waiver of claims.

 

9.                                       Notice of Voluntary Termination. 
Executive may voluntarily separate from employment with the Company at any time
by giving the Company two (2) weeks’ written notice. If Executive voluntarily
terminates other than by reason of a Qualifying Termination, Executive will not
be entitled to Severance Benefits under this Agreement.

 

5

--------------------------------------------------------------------------------


 

10.                                 Section 4999 Excise Tax Payment.

 

a.                                       Excise Tax Payment.  In the event that
it is determined that any payment award, benefit (or any acceleration of any
payment, award, benefit or distribution) made or provided to or for the benefit
of Executive in connection with this Agreement, or Executive’s employment with
the Company or the termination thereof, but determined without regard to any
additional payments required under this Section 10 (a “Payment”) is subject to
the excise tax imposed by Section 4999 of the Code or any interest or penalties
related to such excise tax (collectively, the “Excise Tax”) in connection with
the Acquisition, the Executive will be entitled to receive an additional payment
(the “Excise Tax Payment”) from the Company. The Excise Tax Payment will be
equal to the amount of the Excise Tax.

 

b.                                      Determination.  Subject to the
provisions of Section 10(c), all determinations required to be made under this
Section 10 (including whether and when an Excise Tax Payment is required) will
be made by a nationally recognized certified public accounting firm designated
by the Company (the “Accounting Firm”). The Accounting Firm will provide
detailed supporting calculations both to the Company and the Executive within
fifteen (15) business days of the receipt of notice from the Executive that
there has been a Payment, or such earlier time as is reasonably requested by the
Company. All fees and expenses of the Accounting Firm will be paid by the
Company. Any Excise Tax Payment required to be paid under this Section 10 will
be paid by the Company to the Executive as soon as administratively practicable
after the receipt of the Accounting Firm’s determination, but no later than the
end of the calendar year next following the calendar year in which the Executive
remits the related taxes. Any determination by the Accounting Firm will be
binding on the Company and the Executive. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm, the Excise Tax Payment made by the Company may be less
than actually required (the “Underpayment”) consistent with the calculations
required to be made hereunder. In the event that the Company exhausts its
remedies pursuant to Section 10(c) below and the Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm will determine
the amount of the Underpayment that has occurred and any such Underpayment will
be promptly paid by the Company to or for the benefit of the Executive no later
than the end of the calendar year next following the calendar year in which the
Executive remits the related taxes.

 

c.                                       Contest of Claims. The Executive will
notify the Company in writing of any claim by the Internal Revenue Service that,
if successful, would require the payment by the Company of an Excise Tax
Payment. Such notification will be given as soon as practicable but no later
than ten (10) business days after the Executive is informed in writing of such
claim (provided, however, that the failure to provide such notification within
such period as provided herein shall not relieve the Company of its obligations
under this Section 10 except to the extent that the Company is materially
prejudiced thereby) and will apprise the Company of the nature of such claim and
the date on which such claim is requested to be paid. The Executive will not pay
such claim prior to the expiration of the thirty (30) day period following the
date on which the Executive notifies the Company (or such shorter

 

6

--------------------------------------------------------------------------------


 

period ending on the date that any payment of taxes with respect to such claim
is due). If the Company notifies the Executive in writing prior to the
expiration of such thirty (30) day period (or such shorter period ending on the
date that any payment of taxes with respect to such claim is due) that the
Company desires to contest such claim, the Executive will: (i) provide the
Company any information reasonably requested by the Company relating to such
claim; (ii) take such action in connection with contesting such claim as the
Company reasonably requests in writing including, without limitation, accepting
legal representation with respect to such claim by an attorney reasonably
selected by the Company; (iii) cooperate with the Company in good faith as
necessary to effectively contest such claim; and (iv) permit the Company to
participate in any proceedings relating to such claim. The Company will bear and
pay directly all costs and expenses (including additional interest, penalties,
accountant’s and legal fees) incurred in connection with such contest of the
claim and shall indemnify, defend and hold harmless, on an after-tax basis, for
any Excise Tax or income tax (including interest and penalties with respect
thereto) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions, the Company will
control all proceedings related to such contested claim, may at its sole option
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may at its
sole option either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner. The Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company reasonably determines. If the Company directs the Executive to pay a
claim and sue for a refund, the Company will be required to advance the amount
of such payment to the Executive on an interest-free basis and agrees to
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance, provided that any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Executive
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount. Furthermore, the Company’s control of the
contested claim will be limited to issues with respect to which an Excise Tax
Payment would be payable hereunder and the Executive will be entitled to settle
or contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

 

d.                                      Refunds. If, after the receipt by the
Executive of an amount advanced by the Company pursuant to Section 10(c) above,
the Executive becomes entitled to receive any refund with respect to such claim
the Executive shall promptly pay to the Company the amount of such refund
attributable to the Excise Tax on the Payment.

 

11.                                 Section 409A. In the event any payments to
the Executive required to be made pursuant to any provisions of this Agreement
are determined, in whole or in part, to constitute “nonqualified deferred
compensation (“NQDC”) within the meaning of Section 409A of the Code, then the
portion (which may be all) of such payments that constitute NQDC will not be
paid before the date which is the first day of the seventh month after the
Executive’s “separation from service” (as such term is defined in Section 409A
of the Code).

 

7

--------------------------------------------------------------------------------


 

The determination of whether and what amount of any payments to the Executive
required to be made pursuant to any provisions of this Agreement constitute NQDC
shall be made by the board of directors of the Company in consultation with
legal counsel, and any such determination shall be final and binding on the
Company and the Executive. The Company makes no representation as to whether any
such payment or any part thereof constitutes or may constitute NQDC. Neither the
Company nor any of its directors, officers, employees, agents, or professional
advisers shall have any liability to the Executive or any other person for any
amounts incurred by the Executive or any such other persons by reason of the
determination made by the Board pursuant to this Section 11 or any action taken
or omitted by the Board, the Company or any of the Company’s directors,
officers, employees, agents or professional advisers in the course of or as a
result of making such determination.  This Agreement is intended to comply with,
or otherwise be exempt from, Section 409A of the Code. This Agreement shall be
administered, interpreted, and construed in a manner consistent with
Section 409A of the Code. Should any provision of this Agreement be found not to
comply with, or otherwise be exempt from, the provisions of Section 409A of the
Code, such provision shall be modified and given effect (retroactively if
necessary), by the Company, with the consent of the Executive, in such manner as
the Company and Executive agree reasonably and in good faith to be necessary or
appropriate to comply with, or to effectuate an exemption from, Section 409A of
the Code. Notwithstanding anything in this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes NQDC be
accelerated unless and to the extent that such acceleration is permissible under
Treasury Regulation 1.409A-3(j)(4) or any successor provision. All
reimbursements under this Agreement shall be paid as soon as administratively
practicable after Executive has provided the appropriate documentation, but in
no event shall any reimbursements be paid later than the last day of the
calendar year following the calendar year in which the expense was incurred. 
Notwithstanding anything in this Agreement to the contrary, to the extent
required by Section 409A of the Code:  (1) the amount of expenses eligible for
reimbursement or in-kind benefits provided under this Agreement (including
reimbursements or in-kind benefits under Section 8 of this Agreement) during a
calendar year will not affect the expenses eligible for reimbursement or in-kind
benefits provided in any other calendar year, and (2) the right to reimbursement
or in-kind benefits provided under this Agreement shall not be subject to
liquidation or exchange for another benefit.

 

12.                                 Confidential Information.  Both during and
after Executive’s employment with the Company, Executive shall have an
obligation to protect and maintain the confidentiality of information belonging
or relating to the Company and its affiliates, including, without limitation,
BHP Billiton Petroleum (North America) Inc.  Accordingly, Executive must not,
except as authorized or required by Executive’s duties to the Company or BHP
Billiton Petroleum (North America) Inc., or an order of any competent court,
disclose to any person whatsoever or otherwise make use of any Confidential
Information in whatever form in which Executive may have acquired it in the
course of Executive’s employment concerning the business, affairs, finances,
clients, or trade connections of the Company or its affiliates, including,
without limitation, BHP Billiton Petroleum (North America) Inc., or any of their
suppliers, agents or clients, and Executive must use Executive’s best efforts to
prevent the unauthorized publication or disclosure of any such Confidential
Information.  This obligation

 

8

--------------------------------------------------------------------------------


 

continues after the termination of this Agreement and after the termination of
Executive’s employment For purposes of this Agreement, “Confidential
Information” includes, but is not limited to, all information, data or material
(regardless of form) with respect to the Company or any of its assets,
prospects, business activities, officers, directors, employees, borrowers, or
clients which is: (a) a trade secret, as defined by the Uniform Trade Secrets
Act; (b) provided, disclosed, or delivered to the Executive by the Company, any
officer, director, employee, agent, attorney, accountant, consultant, or other
person or entity employed by the Company in any capacity, any client, borrower,
advisor, or business associate of the Company, or any public authority having
jurisdiction over the Company or any business activity conducted by the Company;
or (c) produced, developed, obtained or prepared by or on behalf of the
Executive or the Company (whether or not such information was developed in the
performance of this Agreement).  Notwithstanding the foregoing, the term
“Confidential Information” shall not include any information, data or material
which, at the time of disclosure or use, was generally available to the public
other than by a breach of this Agreement, was available to the party to whom
disclosed on a non-confidential basis by disclosure or access provided by the
Company or a third party without breaching any obligations of the Company or
such third party, or was otherwise developed or obtained legally and
independently by the person to whom disclosed without a breach of this
Agreement.

 

13.                                 Confidentiality of Agreement.  Executive
agrees that Executive will maintain the confidentiality of this Agreement and
will not disclose, or cause to be disclosed, in any fashion the existence or
terms of this Agreement, or the substance or content of discussions involved in
reaching this Agreement to any person, whether orally or in writing, other than
Executive’s attorney, spouse, accountants, auditors or tax advisors, or as
required by appropriate regulatory agencies or taxing authorities, or as
required by law, but only on the condition that Executive advises these
individual(s) in advance of disclosure that the terms and conditions of this
Agreement are strictly confidential.  This obligation continues after the
termination of this Agreement and after the termination of Executive’s
employment. This obligation shall not apply to any information, data or material
which, at the time of disclosure, was generally available to the public by way
of a public filing required by applicable law.

 

14.                                 Non-Disparagement.  During Executive’s
employment with the Company, or at any time within the two-year period
thereafter; (i) Executive agrees that Executive will not in any public way
materially disparage the Company or BHP Billiton Petroleum (North America) Inc.,
and their then-current officers and directors; provided, however, that Executive
shall not be held in breach of this provision should Executive be required to
testify pursuant to subpoena under oath or as otherwise required by law,
provided additionally that Executive testifies truthfully and that, prior to
providing such testimony, Executive promptly notifies the Company that
Executive’s testimony is being sought in sufficient time so as to permit the
Company to seek to prevent or limit such testimony or otherwise seek to obtain a
protective order; and (ii) the Company will direct its and BHP Billiton
Petroleum (North America) Inc.’s respective officers, directors, and management
employees to not materially disparage in any public way Executive or his family.

 

9

--------------------------------------------------------------------------------


 

15.                                 Non-Competition and Non-Solicitation.

 

a.                                       The Company’s Promises.  Concurrently
with the execution of this Agreement and during the Term of the Agreement, the
Company will provide Executive with (i) Confidential Information, or access to
such information, and (ii) the opportunity to establish goodwill and rapport
with the customers of the Company, and/or any of its affiliates, including,
without limitation, BHP Billiton Petroleum (North America) Inc.

 

b.                                      Definitions.

 

i.                                          “Competing Business” means any
business or entity that engages in any Company Business that is not the Company,
BHP Billiton Petroleum (North America) Inc. or any of their affiliates.

 

ii.                                       “Company Business” means (A) any
business that is engaged in leasing, acquiring, exploring, producing, gathering,
or marketing hydrocarbons and/or related products or (B) any other business in
which BHP Billiton Petroleum (North America) Inc. or any of its affiliates
(I) are engaging in which Executive has directly, materially and continuously
engaged during the Term or (II) or in respect of which BHP Billiton Petroleum
(North America) Inc. or its affiliates has taken concrete and material steps
towards engaging, the business plans for which Executive has participated in
preparing or of which Executive has material knowledge.

 

iii.                                    “Covered Customer” means (a) any person
or entity who had contact with or did business with the Company, or any of its
affiliates, including, without limitation, BHP Billiton Petroleum (North
America) Inc., through Executive in the previous two (2) years, or (b) any
person or entity who had contact with or did business with the Company, or any
of its affiliates, including, without limitation, BHP Billiton Petroleum (North
America) Inc., through someone Executive supervised in the previous two
(2) years.

 

iv.                                   “Restricted Area” means any area within a
50 mile radius of the location in which any Company Business is engaged as of
the date of termination of employment.  The purpose of any restriction hereunder
may not be circumvented by engaging in business in the Restricted Area through
remote means, such as telephone, correspondence or computerized communication.

 

v.                                      “Restricted Period” shall mean a period
of six (6) complete calendar months following the termination of Executive’s
employment with the Company.

 

c.                                       Restrictive Covenants.  In
consideration of the Company’s promise to provide Executive Confidential
Information and the opportunity to establish goodwill, which will be used by
Executive solely for the benefit of the Company, as well as the Base Salary and
other benefits to be received, Executive agrees to the following:

 

i.                                          Restriction on Unfair Competition.
Executive agrees that during Executive’s employment with the Company, and for
the duration of the Restricted

 

10

--------------------------------------------------------------------------------


 

Period, Executive will not participate in a Competing Business within the
Restricted Area. For purposes of this Section, “participate in” includes,
without limitation, participating, directly or indirectly, either as an
employee, consultant, partner, shareholder, lender, corporate officer, director,
or in any other capacity, in assisting a Competing Business; provided, however,
that nothing in this Section prohibits Executive from making any investment in
any such business (without participating in such business) if: (a) such stocks,
bonds, or other securities in which Executive is investing are listed on any
United States securities exchange or are publicly traded in an over the counter
market; and such investment does not exceed, in the case of any capital stock of
any one issuer, five percent (5%) of the issued and outstanding capital stock,
or in the case of bonds or other securities, five percent (5%) of the aggregate
principal amount thereof issued and outstanding; or (b) such investment is
completely passive and no control or influence over the management or policies
of such business is exercised.

 

ii.                                       Restriction on Soliciting Covered
Customers.  Executive agrees that during Executive’s employment with the
Company, and for the duration of the Restricted Period, Executive will not,
directly or indirectly, except in connection with Executive’s employment with
the Company, for the benefit of the Company, service, call on, solicit, accept
business from, or take away, or attempt to call on, solicit, accept business
from or take away any Covered Customers in connection with a Competing Business.

 

iii.                                    Restriction on Soliciting Employees and
Contractors.  Executive agrees that during Executive’s employment with the
Company, and for the one (1) year period following the termination of
Executive’s employment with the Company, Executive will not, either directly or
indirectly, hire or solicit to terminate their employment or contract
relationship with the Company or any of its affiliates, or otherwise take away,
any employees, contractors, or officers of the Company, or any of its
affiliates, including, without limitation, BHP Billiton Petroleum (North
America) Inc., who were employed or contracted with, and with whom Executive, or
any employees whom Executive supervised, worked, during the 180 days preceding
the date of any termination of Executive’s employment with the Company or whom
Executive, or any employees whom Executive supervised, knows has Confidential
Information.

 

d.                                      Reasonableness.  Executive agrees that
the restrictions and promises in this Agreement are reasonable in terms of
geographic scope, duration and activities and that they go no further than is
necessary to protect the legitimate business interests of the Company, or any of
its affiliates, including, without limitation, BHP Billiton Petroleum (North
America) Inc.  Executive acknowledges that the business interest of the Company
that is being protected is reasonably related to the consideration provided to
Executive by the Company.

 

e.                                       Survival.  This Section 15 shall
survive the termination of Executive’s employment with the Company.

 

11

--------------------------------------------------------------------------------


 

16.                                 Return of Property.  Upon termination of the
Executive’s employment for any reason, Executive shall immediately return all
property of the Company, or its affiliates, including, without limitation, BHP
Billiton Petroleum (North America) Inc.

 

17.                                 Arbitration.  Excepting only claims
regarding breach of the non-disparagement, confidential information,
non-competition, and non-solicitation provisions of this Agreement, any dispute,
controversy or claim, of any and every kind or type, whether based on contract,
tort, statute, regulations, or otherwise, arising out of, connected with, or
relating in any way to this Agreement or the obligations of the parties
hereunder, including without limitation, any dispute as to the existence,
validity, construction, interpretation, negotiation, performance,
non-performance, breach, termination or enforceability of this Agreement (in
each case, a “Dispute”), shall be resolved solely and exclusively in accordance
with the procedures specified in this Section 17.  The parties shall attempt in
good faith to settle any Dispute by mutual discussions within thirty (30) days
after the date that Executive or the Company gives notice to the other party of
such a Dispute.  If the Dispute is not resolved within such thirty (30) day
period, the Dispute shall be finally settled by arbitration administered by the
American Arbitration Association under its Employment Arbitration Rules, and
judgment on the award rendered by the arbitrator(s) may be entered in any court
having jurisdiction thereof.  The arbitration shall be held in Houston, Texas
and presided over by three arbitrators.  The party giving notice of the Dispute
shall appoint one arbitrator and the other party shall appoint one arbitrator. 
The two appointed arbitrators shall together appoint a third arbitrator. This
agreement to arbitrate shall be binding upon the successors, assignees and any
trustee or receiver of any party.

 

18.                                 Assignment/Successorship.  This Agreement is
one for personal services by Executive, and Executive is not entitled to assign
any of Executive’s obligations, rights or benefits under this Agreement.  This
Agreement shall be binding upon and inure to the benefit of Company and any
successor of Company, including without limitation any person, association, or
entity which may hereafter acquire or succeed to all or substantially all of the
business or assets of Company by any means whether direct or indirect, by
purchase, merger, consolidation, or otherwise.

 

19.                                 Entire Agreement.  This Agreement
constitutes the entire agreement between the parties to this Agreement with
respect to the subject matter of this Agreement, and there are no understandings
or agreements relative to this Agreement that are not fully expressed in this
Agreement.  All prior agreements with respect to the subject matter of this
Agreement, whether written or oral, including, without limitation, the
Pre-Acquisition Employment Agreement, are expressly superseded and replaced by
this Agreement.

 

20.                                 Severability.  This Agreement shall be
deemed severable and any part of this Agreement that may be held invalid by a
court of competent jurisdiction shall be deemed automatically excluded from this
Agreement and the remaining parts shall remain in full force and effect.

 

12

--------------------------------------------------------------------------------


 

21.                                 Amendment.  No change, amendment or
modification of this Agreement shall be effective unless it is in writing and
signed by both Executive and an authorized representative of the Company.

 

22.                                 Governing Law and Venue.  This Agreement
shall be governed and construed exclusively in accordance with the laws of
Texas.  The parties agree that any legal action regarding this Agreement that is
not subject to the arbitration provisions in Section 17 of this Agreement must
be filed in the state or federal courts in Houston, Harris County, Texas.

 

23.                                 Counterparts.  This Agreement may be
executed in as many counterparts as may be deemed necessary and convenient, and
by the different parties on separate counterparts, each of which shall be deemed
an original but all of which shall constitute one and the same instrument.

 

The signatures of the parties below confirm their mutual acceptance of the terms
of this Executive Retention Agreement:

 

 

Petrohawk Energy Corporation

Executive

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

13

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO

RETENTION AGREEMENT

[Name of Executive]

 

Salary:  $[*]

 

2010 Bonus:  $[*]

 

2011 Bonus:  $[*]

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

EXHIBIT A

 

GENERAL RELEASE AGREEMENT

 

This GENERAL RELEASE AGREEMENT (the “Agreement”) is entered into by and between
Petrohawk Energy Corporation, a Delaware corporation (the “Company”), and
                            , an individual (the “Employee”).

 

RECITALS

 

WHEREAS, the Company desires to provide the Employee with the benefits listed on
Exhibit A-1 to this Agreement (the “Release Benefits”);

 

WHEREAS, the Company requires the Employee to sign and deliver this Agreement to
the Company, and to not revoke this Agreement, in order to receive the Release
Benefits; and

 

WHEREAS, the Employee covenants and warrants that the Employee has not assigned,
transferred, or subrogated any portion of any claim that the Employee could
assert, and the Employee has full authority to enter into this Agreement.

 

NOW, THEREFORE, for and in consideration of the mutual covenants, agreements,
and releases contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Employee and the
Company acknowledge and agree as follows:

 

Section 1.          Release Benefits.  In consideration of the Employee’s
willingness to execute this Agreement, which contains certain provisions
releasing the Company and other individuals and entities from Claims by the
Employee, as more fully set forth below, and contingent upon the satisfaction of
the Conditions Precedent set forth in Section 2 below, the Employee will receive
the benefits described on Exhibit A-1 to this Agreement.

 

The Employee acknowledges that the Employee is not otherwise entitled to receive
the Release Benefits, that the Employee has been paid all wages owed, and that
the Release Benefits are being provided by the Company in exchange for the
Employee’s execution and non-revocation of this Agreement.

 

Section 2.          Conditions Precedent.  The Employee’s receipt of the Release
Benefits is conditioned on the following, which are collectively referred to in
this Agreement as the “Conditions Precedent”:

 

(A)          The Employee must execute this Agreement, and must not revoke this
Agreement;

 

(B)           The Company must receive the executed Agreement within the time
period specified in Section 5; and

 

(C)           If the Employee is executing this Agreement in connection with the
Employee’s termination of employment, the Employee must return Company property
pursuant to Section 6.

 

Section 3.          Effect of Agreement.  The Employee acknowledges that no oral
or written representation or promise made by any person concerning Release
Benefits or other benefits that is inconsistent with the provisions of this
Agreement shall have any force or effect.

 

1

--------------------------------------------------------------------------------


 

 

Section 4.          Terms of the Release of Claims.  The terms of the Employee’s
release of Claims under this Agreement are as follows:

 

(A)          Definition of Released Parties.  “Released Parties” shall mean the
following:

 

(i)            The Company and any parent, subsidiary, affiliated entity, joint
venture, divisions, partnerships, successors, predecessor, or assigns of the
Company;

 

(ii)           The stockholders, officers, directors, employees, agents,
trustees, conservators, insurance carriers, contractors, shareholders,
attorneys, representatives, and/or fiduciaries of the Company and of any
subsidiary, affiliated entity, joint venture, successors, predecessor, or
assigns of the Company; and

 

(iii)          Any persons acting by, through, under, or in concert with any of
the persons or entities listed in Section 4(A)(i) and/or Section 4(A)(ii).

 

(B)           Definition of Claims.  “Claims” means debts, claims, liabilities,
demands, and causes of action of every kind, nature, and description, past or
present, known or unknown, which the Employee now has, or may have, or could
ever assert against the Released Parties, but not to include those where the
events in question first arise after the execution of this Agreement.

 

(C)           Released Claims.  The Employee hereby unconditionally and forever
releases, acquits, and discharges the Released Parties from any and all Claims,
including, but not limited to, any and all Claims for wages or damages of any
kind whatsoever, arising out of any of the following:

 

(i)            Any contract, express or implied;

 

(ii)           Any covenant of good faith and fair dealing, express or implied;

 

(iii)          Any legal restriction on the Company’s right to terminate the
Employee;

 

(iv)          Any federal, state, local, or governmental statute or ordinance,
including, without limitation, the following:

 

(a)           The Fair Labor Standards Act of 1938, as amended;

 

(b)           The Immigration and Nationality Act of 1952, as amended;

 

(c)           The Equal Pay Act of 1963, as amended;

 

(d)           Title VII of the Civil Rights Act of 1964, as amended;

 

(e)           The Age Discrimination in Employment Act of 1967, as amended by
the Older Workers Benefit Protection Act;

 

(f)            The Occupational Safety and Health Act of 1970 (commonly referred
to as “OSHA”), as amended;

 

2

--------------------------------------------------------------------------------


 

(g)           The Employee Retirement Income Security Act of 1974 (commonly
referred to as “ERISA”), as amended;

 

(h)           The Pregnancy Discrimination Act of 1978, as amended;

 

(i)            The Migrant and Seasonal Agricultural Worker Protection Act of
1983, as amended;

 

(j)            The Consolidated Omnibus Budget Reconciliation Act of 1985
(commonly referred to as “COBRA”), as amended;

 

(k)           The Employee Polygraph Protection Act of 1988, as amended;

 

(l)            The Worker Adjustment and Retraining Notification Act of 1988, as
amended;

 

(m)          The Americans with Disabilities Act of 1990 (commonly referred to
as the “ADA”), as amended;

 

(n)           The Civil Rights Act of 1991, as amended;

 

(o)           The Family Medical Leave Act of 1993 (commonly referred to as the
“FMLA”), as amended;

 

(p)           The Uniformed Services Employment and Reemployment Rights Act of
1994 (commonly referred to as “USERRA”), as amended;

 

(q)           The Genetic Information Nondiscrimination Act of 2008 (commonly
referred to as “GINA”), as amended;

 

(r)            Title III of the Consumer Credit Protection Act, as amended;

 

(s)           Any state civil rights laws, including, without limitation, the
following laws of the State of Texas:

 

(i)            Chapter 451 of the Texas Labor Code;

 

(ii)           Chapter 21 of the Texas Labor Code; and

 

(iii)          The Texas Payday Law;

 

(v)           Any other legal limitation on the employment relationship, or
anything related in any way to the Employee’s employment with, or, if
applicable, separation from employment with, the Company;

 

(vi)          Any employment compensation or employment benefit plans,
including, without limitation, wages, bonuses, vacation pay, severance pay
(including, without limitation, pursuant to the Broken Hill Proprietary (USA)
Inc. Houston Group Severance Pay Plan), short or long term disability benefits,
claims for options or shares of any kind, including, but not limited to, rights
or benefits under any

 

3

--------------------------------------------------------------------------------


 

bonus or incentive compensation plan, welfare benefits, and reimbursement of
business or educational expenses; and/or

 

(vi)          The laws of contract and tort, including, without limitation,
wrongful termination, constructive discharge, slander, defamation, intentional
or negligent infliction of emotional distress, fraud, and misrepresentation.

 

The Employee is releasing the Claims, not only for the Employee, but also on
behalf of the Employee’s successors, heirs, assigns, attorneys, agents, related
entities, and representatives.  Notwithstanding anything else in this Agreement,
Claims do not include claims for unemployment benefits, if applicable.  This
Agreement does not prohibit the Employee from filing a claim for unemployment
benefits, if applicable, or from filing a claim for the exclusive purpose of
enforcing the Employee’s rights under this Agreement.

 

(D)          Consideration for Release of Claims.  The Employee agrees that the
Employee’s release of Claims agreed to in this Agreement is in consideration for
the Release Benefits and other rights and benefits provided in this Agreement to
the Employee by the Company, none of which the Employee is entitled to receive
without the Employee’s release of Claims.

 

(E)           No Pending Claims.  The Employee represents that the Employee has
no Claims on file, lodged, or otherwise currently pending against the Released
Parties, and the Employee expressly agrees that this Agreement shall extend and
apply to all unknown, unsuspected, and unanticipated injuries and damages that
occurred during the Employee’s employment, as well as those that are now
disclosed.

 

(F)           Later Claims.  This Agreement shall not be construed to waive any
claims where the events in dispute first arise after the execution of this
Agreement.

 

(G)           Enforcement of Agreement by Employee.  Subject to the terms of any
arbitration agreement between the Company and the Employee, the Company
acknowledges and agrees that this Agreement shall not be construed to preclude
the Employee from filing a claim for the exclusive purpose of enforcing the
Employee’s rights under this Agreement.

 

(H)          Enforcement of Agreement by the Released Parties.  The Employee
acknowledges and agrees that the Released Parties may recover from the Employee
any loss, including attorneys’ fees and costs of defending against any claim
brought by the Employee, that the Released Parties might incur which arise out
of the Employee’s breach of this Agreement.

 

(I)            Disclaimer of Liability.  The Company’s decision to offer the
Release Benefits in exchange for a release of Claims against the Released
Parties shall not be construed as an admission by the Company or any of the
other Released Parties of any of the following:

 

(i)            Any liability whatsoever;

 

(ii)           Any violation of the rights of the Employee or of any other
person; and/or

 

(iii)          Any violation of any order, law, statute, duty, or contract.

 

4

--------------------------------------------------------------------------------


 

The Company and the other Released Parties specifically disclaim any liability
to the Employee or to any other person for any alleged violation of the rights
of the Employee or any other person, or for any alleged violation of any order,
law, statute, duty, or contract on the part of the Released Parties.

 

(J)            Acknowledgements.  The Employee hereby acknowledges the
following:

 

(i)            The Employee has read and fully understands all of the provisions
of this Agreement;

 

(ii)           The Employee understands that the release of Claims hereunder is
final and binding;

 

(iii)          The Employee understands and agrees that the Employee cannot
challenge the enforceability of the Agreement and the release of Claims
hereunder;

 

(iv)          None of the Released Parties has made any promise or
representation to the Employee that is not set forth in this Agreement.  In
signing this Agreement, the Employee is not relying on any such promise or
representation but instead is relying solely on the Employee’s own judgment and
on the agreement of the Released Parties to comply with their obligations under
this Agreement;

 

(v)           The Employee has been given a reasonable amount of time
(twenty-one (21) days) to consider the terms of this Agreement and to seek
advice from legal counsel and tax advisors relating to the legal effect of the
release of Claims and the tax implications of the Release Benefits; and

 

(vi)          The Employee accepts the terms of this Agreement as fair and
equitable under all the circumstances, and knowingly and voluntarily enters into
this Agreement without duress or coercion from any source.

 

Section 5.          Agreement Acceptance Period.

 

(A)          Deadline to Accept.  The Employee has twenty-one (21) days to
consider this Agreement before executing it.  The Employee has until
                  , to accept the terms of this Agreement.  The Employee may,
however, accept it at any time before that date.

 

(B)           Attorney Consultation.  In compliance with the Older Workers
Benefit Protection Act, the Company hereby advises the Employee to consult with
an attorney about this Agreement prior to signing the Agreement.

 

(C)           Revocation Period.  The Company advises the Employee that the
Employee has seven (7) calendar days after signing this Agreement to revoke
(cancel) this Agreement.  The Company advises the Employee that this Agreement
will not become effective or enforceable until the revocation (cancellation)
period has expired.  The Company advises the Employee that to revoke (cancel)
this Agreement, the Employee must submit the Employee’s revocation
(cancellation) in writing to
                                                                                                              ,
before the expiration of the seven (7) day period and any and all originals or
copies of the Agreement must be returned to
                                                 at the time of revocation

 

5

--------------------------------------------------------------------------------


 

(cancellation).  The Company advises the Employee that if the Employee revokes
(cancels) this Agreement within the seven (7) day period, the Employee will not
be entitled to the Release Benefits.

 

(D)          Forfeiture of Release Benefits.  The Employee will not be eligible
to receive Release Benefits (i) if this Agreement is not signed and returned to
the Company on or before the date described above, (ii) if the Employee revokes
(cancels) this Agreement pursuant to Section 5(C), or (iii) if the other
Conditions Precedent described in Section 2 are not met.

 

(E)           Acceptance.  To accept this Agreement, the Employee must sign this
Agreement and return it to:

 

 

 

 

The Agreement must be hand-delivered or mailed to the Company and must be
received by 11:59 P.M. on                 .

 

Section 6.          Return of Company Property.  If the Employee is executing
this Agreement in connection with the Employee’s termination of employment, the
Employee agrees that on or before the seventh (7th) day following the Employee’s
Termination of Employment, the Employee will return to the Company all files,
memoranda, records, keys, and property, including, but not limited to, all
electronic or communications equipment, and any and all documents in any form
whatsoever, including, but not limited to, documents in any electronic form,
that the Employee received from the Company or its employees or that the
Employee generated in the course of employment with the Company, except those of
a personal nature, including, but not limited to, copies of all of the
Employee’s annual reviews and other materials that were the property of the
Employee prior to employment with the Company.

 

Section 7.          Tax Payments, Withholding, and Reporting.  The Employee
recognizes that the Release Benefits will result in taxable income to the
Employee that the Company (or any of the other Released Parties) will report to
the appropriate taxing authorities.  The Employee agrees that the entity
reporting such taxable income shall have the right to deduct from the Release
Benefits any taxes it determines are required by law to be withheld with respect
to them (including federal, state, local, or foreign income taxes and employment
taxes).

 

Section 8.          Confidentiality of Agreement.  The Employee and the Company
agree that the terms of the Agreement shall be confidential.  The Company and
the Employee specifically agree that they will neither now, nor at any time in
the future, disclose or cause to be disclosed the terms of this Agreement,
except that disclosure may occur as follows:

 

(A)          To employees of the Company, but only to the limited extent
necessary to perform the terms of this Agreement;

 

(B)           To the Employee’s spouse or in connection with obtaining legal,
financial, and/or tax advice regarding the terms, provisions, and effect of this
Agreement;

 

(C)           As may be necessary in filing tax returns or SEC filings;

 

6

--------------------------------------------------------------------------------


 

(D)          As may be necessary in connection with enforcing the terms and
conditions of this Agreement as provided herein; and/or

 

(E)           As may be necessary in response to a valid subpoena or other
lawful process and to comply with applicable law.

 

This confidentiality and non-disclosure clause is a material term of this
Agreement, and in the event of the breach of this clause by the Employee, the
Employee shall return to Company the full amount of Release Benefits paid under
this Agreement.

 

Section 9.          Confidential Information.  The Employee acknowledges that
the Employee has been exposed to and has received, as part of the Employee’s
employment with the Company, information and materials that the Company and the
other Released Parties consider confidential, proprietary, trade secrets, and/or
intellectual property of the Released Parties (herein referred to as
“Confidential Material”), including, without limitation, their costs, customers,
customer information, practices, procedures, trade secrets, product marketing,
financial information, future plans, or other confidential information in which
the Company and the other Released Parties have a proprietary interest. The
Employee acknowledges that all information and materials that have been provided
to the Employee by the Company and the other Released Parties are classified as
Confidential Material, including, but not limited to, information provided by
their affiliates, customers, clients, and/or business associates in the course
of the Released Parties’ business.  The Employee agrees that after leaving the
employment of the Company, the Employee will not disclose or use any such
Confidential Material acquired during the course of employment with the Company,
unless required by a lawful order of a court of competent jurisdiction or
otherwise required by law to do so.

 

Section 10.        Non-Disparagement.  The Employee agrees not to make any
public oral or written statements that are negative, disparaging, or damaging to
the name, reputation, or business of the Company or any other Released Party.

 

Section 11.        Relief upon Violation of Covenants.  In the event that either
party breaches any duty under Section 8, Section 9, or Section 10, the other
party will be entitled to injunctive relief to obtain specific performance of
such duty and will be entitled to recover its costs and attorneys’ fees for
obtaining said injunctive relief.

 

Section 12.        Assignment.  The Employee’s rights under this Agreement are
personal in nature, and the Employee may not assign this Agreement or the
Employee’s rights hereunder without the written consent of the Company, which
consent may be withheld in the Company’s sole discretion.  The Company may
assign this Agreement without the Employee’s consent.  Subject to the
limitations set forth in this Section, this Agreement shall be binding upon and
inure to the benefit of the parties and their heirs, personal representatives,
successors, and assigns.

 

Section 13.        Modifications.  This Agreement shall not be varied, altered,
modified, canceled, changed, or in any way amended except by mutual agreement of
the parties hereto in a written instrument executed by the parties hereto or
their legal representatives, successors, and/or permitted assigns.

 

Section 14.        Severance of Terms.  If any provision of this Agreement is or
may be held by a court or arbitrator of competent jurisdiction to be invalid,
void, or unenforceable to any extent, the validity of the remaining parts,
terms, or provisions of this Agreement shall not be affected thereby, and such
illegal or invalid part, term, or provision shall be deemed not to be part of
this Agreement.  The remaining provisions shall nevertheless survive and
continue in full force and effect without being invalidated in any way.

 

7

--------------------------------------------------------------------------------


 

Section 15.        Entire Agreement.  Except for any retention agreement
Employee entered into with the Company, or any other Released Party, this
Agreement sets forth the entire agreement between the parties regarding the
subject matter in this Agreement, and there are no other agreements or
understandings regarding the subject matter in this Agreement other than those
set out in this Agreement.

 

Section 16.        State Law.  This Agreement is made within the State of
Texas.  Therefore, except where preempted by federal law, this Agreement shall
in all respects be interpreted, enforced, and governed exclusively under the
laws of the State of Texas and shall in all cases be construed as a whole
(according to its fair meaning, and not strictly for or against any of the
parties).  Any action seeking interpretation or enforcement of its terms may be
maintained only in the courts of Harris County, Texas without regard to where
the cause of action arose.

 

Section 17.        Counterparts.  This Agreement may be executed in
counterparts, each of which shall be construed as an original for all purposes,
but all of which taken together shall constitute one and the same Agreement.

 

Section 18.        Incorporation of Recitals.  All recitals included in the
introductory portion of this Agreement are incorporated into the terms hereof by
this reference.

 

Section 19.        Titles.  The titles of Sections, Subsections, and Paragraphs
in the Agreement are placed herein for convenience of reference only, and the
Agreement is not to be construed by reference thereto.

 

IN WITNESS WHEREOF, the parties have caused this General Release Agreement to be
executed as of the last date written below.

 

“COMPANY”

 

PETROHAWK ENERGY CORPORATION

1000 Louisiana St. Ste. 5600

Houston, TX 77002

 

 

By:

 

 

 

 

[Name]

 

Date

 

[Title]

 

 

 

 

 

 

 

 

“EMPLOYEE”

 

 

 

 

 

 

 

 

 

 

 

 

 

Date

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

[List Release Benefits]

 

9

--------------------------------------------------------------------------------